Citation Nr: 1544690	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia or schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 9, 1965, to April 28, 1965, and on active duty for training in the U.S. Army National Guard from June 18, 1979, to August 21, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for an acquired psychiatric disorder. 

The Veteran testified before a VA Decision Review Officer (DRO) at a November 2011 hearing conducted at the RO.  In April 2012, the Veteran testified before the undersigned at a Board videoconference hearing.  Transcripts of these hearings are of record and have been reviewed.

This matter was before the Board in March 2014 and May 2015, on which occasions it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2015 remand directives, an addendum opinion was to be obtained by the examiner who conducted the May 2014 VA examination.  Specifically, the examiner was to provide an opinion as to whether a psychiatric disorder clearly and unmistakably preexisted military service, was clearly and unmistakably not aggravated by military service or was otherwise related to service.

An addendum was opinion was obtained in June 2015.  In relevant part, the examiner determined that psychiatric symptoms existed prior to enlistment, but there was no clear mental condition, therefore the Veteran was stable being inducted into military service.  He was later unable to adapt to service when his psychiatric symptoms started to intensify requiring psychiatric care and diagnosis of inadequate personality disorder.  The examiner determined that the Veteran presented with emotional or behavioral symptoms in response to an identifiable stressor but received treatment and was discharged as stable.  He also noted that there was no aggravation of depression during military service.  Finally, the examiner determined the appellant's diagnosis of schizoaffective disorder was not related to military service or to the in-service diagnosis of inadequate personality disorder.  He opined that the psychiatric problems related to the current diagnosis had an onset after military service and were not related to service.  

The Board finds that the addendum opinion is inadequate to adjudicate the claim of service connection for the appellant's psychiatric disorder.  In this regard, the examiner determined that the appellant's schizoaffective disorder was not related to military because the psychiatric problems related to the current diagnosis had an onset after military service.  However, a review of the claimant's service treatment records indicates symptoms of being sad, feeling withdrawn, depression, having suicidal ideation, and poor hygiene.  The service treatment records also noted a diagnosis of depressive reaction.  Notably, in the May 2014 VA examination report, depressed mood, suicidal ideation and neglect of personal hygiene were listed as symptoms associated with the currently diagnosed schizoaffective disorder.  As similar symptoms have manifested in the appellant's current psychiatric disorder and the inadequate personality disorder diagnosed during service, clarification is needed regarding the relationship, if any, between the psychiatric conditions. 

Additionally, while the examiner determined that psychiatric symptoms and not a mental condition existed prior to service, he also indicated that the in-service records showed no aggravation of depression.  Thus, it is unclear if depression existed prior military service.  Therefore, an additional opinion is needed to determine whether any psychiatric condition preexisted military service.  

In light of the foregoing, the Board finds that an additional VA examination and opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination, by a physician who has not previously examined the Veteran or provided an opinion, to determine the nature and etiology of any current psychiatric disorder.  The claims file must be reviewed by the examiner, and such review should be noted in the examination report. 

The examiner should identify all current psychiatric disorders, to include personality disorders.  Thereafter, the examiner should provide an opinion to the following:

(a)  Did a personality disorder clearly and unmistakably preexist military service?

(b)  If so, is it also clear and unmistakable that such disorder was NOT permanently worsened beyond its natural progress during military service?

(c)  If a personality disorder is found but it did not preexist active service (or if a preexisting disorder was NOT clearly and unmistakably aggravated during service) then is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is related to the in-service manifestations as a superimposed disorder?

(d)  For any other currently diagnosed psychiatric disorder, is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during military service, or is otherwise related to such service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must specifically discuss the in-service diagnoses of inadequate personality disorder and depressive reaction, to include any reported symptoms associated with the conditions, and what, if any, relationship they have to any current psychiatric disorder.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




